Citation Nr: 1541952	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-24 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability.
 
2.  Entitlement to service connection for a right leg disability, to include as secondary to service-connected left knee disability.
 
3.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left knee disability.
 
4.  Entitlement to service connection for left hip disability, to include as secondary to service-connected left knee disability.
 
5.  Entitlement to service connection for headaches, to include as secondary to service-connected left knee disability.
 
6.  Entitlement to a rating in excess of 30 percent for left knee disability rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257 on the basis of recurrent subluxation or lateral instability. 
 
7.  Entitlement to an initial rating in excess of 10 percent for left knee arthritis.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to September 1985. 

These matters were previously before the Board of Veterans' Appeal (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In February 2015, the Board reopened claims for service connection for right leg and low back disorders, and remanded these reopened claims, along with the additional claims listed on the Title Page.  

As indicated by the Board in February 2015, in her July 2009 substantive appeal, the Veteran requested a Travel Board hearing.  In a subsequent July 2009 correspondence, the Veteran requested a videoconference hearing.  In a November 2014 letter, the Veteran was notified that she had been scheduled for a videoconference hearing on December 17, 2014 at 9:00 am.  The letter was sent to her most recent address on record and was not returned as undeliverable.  The Board notes the Veteran failed to appear at the scheduled hearing, and has not provided a reason as to her failure to appear.  Consequently, the Veteran's request for a Board videoconference hearing is deemed withdrawn.

Also as noted by the Board in February 2015, the 2007 rating decision also denied the Veteran's claim for a psychiatric disability to include anxiety and posttraumatic stress disorder (PTSD).  However, as a June 2014 rating decision granted service connection for PTSD and anxiety, effective from May 5, 2006 (the date of the original claim), such represents a full grant of the benefits sought on appeal, this matter is no longer before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.

The claim for service connection for a right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to a total rating based upon individual unemployability is not at issue here as the Veteran has been rated at 100 percent disabling since May 5, 2006.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence that a low back disability and headaches existed prior to service and that these conditions were not aggravated by service; arthritis of the back is not shown to a compensable degree within one year of service.   

2.  There is no competent evidence linking a current right leg or left hip disability to service or service-connected left knee disability to include by way of aggravation; the Veteran has not credibly related a current right leg or left hip disability to service; arthritis of the left hip is not shown to a compensable degree within one year of service

3.  The Veteran was scheduled for a VA examination to assess the severity of service connected left knee disability in April 2015, and the VA examination was necessary to decide the issue of entitlement to an increased evaluation for the left knee disability rated under DC 5257.  

4.  The Veteran failed to appear at the April 2015 examination, and she has not presented good cause for the failure to appear. 

5.  At no time during the appeal period has range of motion testing of the left knee revealed flexion to 30 degrees or less or extension to 15 degrees or less.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability, to include on a presumptive basis as due to chronic disability or as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for a right leg disability, to include as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

3.  The criteria for service connection for left hip disability, to include on a presumptive basis as due to chronic disability or as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2015).

4.  The criteria for service connection for headaches, to include as secondary to service-connected left knee disability, are not met.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2015).

5.  The claim for a rating in excess of 30 percent for the left knee disability rated under DC 5257 must be denied as a matter of law.  38 C.F.R. § 3.655 (2015). 

6.  The criteria for an initial rating in excess of 10 percent for left knee arthritis are not met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5261 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  In this regard, July and September 2006 letters, issued prior to the initial adjudication of the claims in April 2007, advised the Veteran of the evidence and information necessary to substantiate her claims for service connection, to include, in their totality, on the basis of secondary service connection, as well as her and VA's respective responsibilities in obtaining such evidence and information.  This letters also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.   

With respect to the claim for an increased rating for arthritis of the left knee, the appeal with respect to this matter concerns the propriety of the initially assigned rating for this disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, supra, 19 Vet. App. 473, 490 (2006).  In this case, service connection for arthritis of the left knee and an initial rating was assigned for such disability by the April 2007 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating for arthritis of the left knee, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to this matter because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the claim for a rating in excess of 30 percent for the left knee disability rated under DC 5257, because the application of the law to the undisputed facts is dispositive of this matter, no discussion of VA's duties to notify and assist is required with respect to this claim.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Relevant to the duty to assist, the Veteran's service treatment records (STRs), and post service treatment records have been obtained, as have lay statements submitted by and on behalf of the Veteran.  Examinations were scheduled to assist the Veteran, as directed by the February 2015 remand, for April 2015, but the Veteran failed to report to these examinations.  As such, the adjudication of the claims for service connection and the claim for an increased initial rating for left knee arthritis herein must be based on the evidence that is of record.  See 38 C.F.R. § 3.655(a), (b).  As the AOJ otherwise obtained the additional available VA clinical records requested in the February 2015 remand, the Board finds that there has been substantial compliance with the Board's remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of claims adjudicated herein.   

II.  Analysis

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on each claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).  

A.  Service Connection Claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including degenerative joint disease (arthritis), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, (such as arthritis), listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen. The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

A Veteran is presumed to be in sound condition when examined and accepted into service, except for defects or disorders noted when examined and accepted for service or where clear and unmistakably evidence establishes that the injury or disease existed before service and was not aggravated by service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant v. Principi, 17 Vet. App. 116 (2003); Wagner v. Principi, 370 F.3d 1989 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003. 

A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Applying the pertinent legal criteria to the facts summarized above, the Board notes that given the negative April 1979 examination for a lumbar spine disability and headaches upon entrance to service (as opposed to the mere history of such disability provided at entrance to service), the presumption of soundness at 38 U.S.C. § 1111 applies to these claims.  This presumption may only be rebutted if there is clear and unmistakable evidence that a lumbar spine disability or disability manifested by headaches existed before service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); See Cotant, Wagner, supra.

Summarizing the pertinent facts with the above criteria in mind, the medical history collected in conjunction with the April 1979 entrance examination noted a history of migraine headaches and a chipped lumbar vertebrae incurred as a result of a car accident prior to service in 1977.  An April 1979 orthopedic report noted a history of a chip fracture of the second lumbar vertebrae one and one half years prior thereto.  The examination of the back at that time was negative, and the remaining STRs do not otherwise reflect a low back disability or anything more than transient, headaches (tension headaches related to work were shown in October 1980).  The STRs also do not reflect a right leg or left hip disability. 

After service, the Veteran's initial claim for VA compensation benefits, and statement in support of claim, submitted in October 1985 referenced a left knee disability, arthritis "in connection with" a left knee disability, and allergies, but made no reference to a back disability, headaches, or right leg or left hip disability.  A January 1988 VA examination contained no findings or complaints indicative of a back disability, headaches, or a right leg or left hip disability.  

In January 1993, the Veteran filed a claim for, in pertinent part, service connection for a back disorder and right leg disorder as secondary to the service connected left knee disability.  These claims were denied by an unappealed March 1998 rating decision.  

Thereafter in May 2006, the Veteran in pertinent part filed a claim for service connection for a back disability and left hip disability as secondary to service connected left knee disability, and claims for service connection for headaches and right leg disabilities were filed shortly thereafter.  VA clinical records dated in 2005 and 2006 reflect treatment for back pain, with June 2006 VA clinical records reflecting a diagnosis of lumbar spondylosis and sacral fragmentation.  An X-ray dated in August 2006 reflects left hip degenerative joint disease.  Also of record is an August 2006 treatment record and X-ray that documents degenerative joint disease to the lumbar spine. VA clinical records dated in 2006 and 2008 reflect headaches, and VA clinical records dated through 2014 include problem lists reflecting back pain and left hip arthralgia and arthritis.  A July 2014 VA psychiatric examination reflects the Veteran attributing her back pain to a fall at her place of employment after service.   

None of the post service evidence contains any a medical evidence or opinion linking a back disability, headaches, or right leg or left hip disability to service or the service connected left knee disability.  The lack of any evidence of arthritis of the lumbar spine or left hip within one year of year of service [the earliest evidence of such is dated over 20 years after service in the form of the 2006 VA clinical records] also precludes a grant of service connection for arthritis of the back or left hip on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).  

Applying the pertinent legal criteria to the facts set forth above, while the assertions of the Veteran are primarily, if not solely, based on a theory of secondary service connection for the disabilities at issue, the Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).

Addressing first the claims for service connection for a lumbar spine disability and headaches, given the Veteran's own comments at entrance to service of a history of headaches and a chipped lumbar vertebra as a result of an automobile accident prior to service, and the April 1979 STR noting a history of a chip fracture of the second lumbar vertebrae one and one half years prior thereto, the Board finds clear and unmistakable evidence that a lumbar spine disability and headaches preexisted service. 

As for the second prong of the determination of whether there is clear and unmistakable evidence that the pre-existing lumbar spine disability and headaches was not aggravated by her military service, given the April 1979 STR noting a normal lumbar spine and the silent STRs for a lumbar spine disability or anything other than isolated tension related headaches, as well as the lack of any medical evidence that the underlying pathology associated with headaches or a lumbar spine disability, as opposed to symptoms, was increased in severity by service, the Board also finds clear and unmistakable evidence that a lumbar spine disability and headaches were not aggravated by service. 

In addition to the medical evidence of record, the Board has considered the assertions of the Veteran's as to why she feels service connection should be granted for the disabilities at issue.  With respect to such statements, the VA may consider such factors interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in assessing the credibility of these statements.  In short, the undersigned finds that that Veteran has not credibly asserted that she has any current disability due to a back disability, headaches, or right leg or left hip disability that is related to service or service-connected left knee disability.  The undersigned in making this determination has considered the fact that the Veteran did not reference any of these conditions in her original claim for compensation filed in November 1985, and raised these matters initially, at the earliest, approximately eight years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Moreover, at the July 2014 VA psychiatric examination, when she was presenting a history for neutral (medical treatment) purposes rather than in contemplation of the receipt of monetary benefits, the Veteran attributed her lumbar spine disability to a post service work accident rather than her service connected left knee disability.   

The Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  In this case, however, the Board finds the silent STRs for the conditions at issue (aside from transient headaches) and the lack of any probative, credible evidence linking a back disability, headaches, or right leg or left hip disability to service to be persuasive evidence against the claims for service connection for these disabilities.  In light of the foregoing, the Board finds any direct or implied statements by the Veteran linking these disabilities to service, to include by way of continuing problems associated with these conditions from service to the present time, to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  
 
Furthermore, to whatever extent that assertions by and on behalf of the Veteran are being advanced to actually establish the in-service incurrence of a back disability, headaches, or a right leg or left hip disability-or that such disabilities are related to  service connected left knee disability-the attempts must fail.  The matter of the etiology of current disability associated with back disability, headaches, or a right leg or left hip disability-to include whether such is related to service or service connected left knee disability-is a complex medical matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor those who have submitted statements on her behalf have appropriate training and expertise, they are not competent to render a probative opinion as to whether the Veteran's back disability, headaches, or right leg or left hip disability are etiologically related to service or service connected left knee disability.  See, eg. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology have no probative value.    

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a back disability, headaches, or a right leg or left hip disability.  As such, the benefit-of-the-doubt doctrine does not apply and these claims must be denied.  
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, supra.  

B.  Increased Rating for Left Knee Disability Rated under DC 5257

When entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board must determine "(1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination."  Turk v. Peake, 21 Vet. App. 565, 569 (2008).

Here, the Board found that a VA examination was necessary to determine the proper rating for the left knee disability rated under DC 5257 based on the fact that she had last attended a VA examination to assess the severity of this disability in July 2006.  As indicated, the Veteran was scheduled for a VA examination in April 2015, but she failed to report to the examination.  Subsequent to her failure to appear, the Veteran has not submitted any correspondence that would reflect good cause of her failure to attend the examination.  In fact, a June 2015 Report of General Information indicated that the Veteran declined the appointment for a second VA examination.   

In short, the Veteran was scheduled for a VA examination which was necessary to decide her claim for an increased evaluation for the left knee disability rated under DC 5257.  She failed to appear at the examination, and she has not presented good cause for the failure to appear.  Accordingly, the claim an increased evaluation for the left knee disability rated under DC 5257 must be denied.  38 C.F.R. § 3.655.

C.  Increased Rating for Left Knee Arthritis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  Traumatic arthritis is rated on the basis of degenerative arthritis.  DC 5010.

Under DC 5260, a 10 percent rating is warranted for knee flexion limited to 45 degrees.  A 20 percent rating under DC 5260 requires flexion to be limited to 30 degrees, and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  Under DC 5261, a 10 percent rating is warranted for limitation of extension to 10 degrees.  A 20 percent rating requires extension to be limited to 15 degrees, and a 30 percent evaluation is warranted when extension is limited to 20 degrees. 

The normal range of motion of the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  In the event of a disability manifesting both limitation of flexion and limitation of extension, VA is to provide two separate ratings under DCs 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Board notes initially that as the appeal with respect to the compensation assigned for arthritis of the left knee is based on disagreement with the initial rating assigned following the grant of service connection, this matter is best characterized as an "original compensation claim" rather than a "claim for increase."  As such, given the Veteran's failure to report to the April 2015 examination of the left knee, the claim for an increased rating for the arthritis of the left knee must be rated on the basis of the evidence of record.  38 C.F.R. § 3.655(a)(b). 

At the July 2006 VA examination, the Veteran's gait was normal.  The examination of the left knee demonstrated mild swelling and she was able to bend the knee to 80 degrees of flexion.  The range of motion of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use or during flare-ups.  The examiner remarked that the assessment of the "Deluca issues" was difficult as the Veteran did not appear to be pain when she bent the left knee, so that he therefore could not attribute such difficulty to pain.  Motion in the left knee was to 80 degrees of flexion and full extension without pain.  The left knee disability was said to produce limitations of prolonged walking and running, and postural limitations of frequent kneeling, crouching, crawling, climbing and squatting.  The Veteran was also said to have limitations with respect to heavy lifting on a frequent basis.  

VA outpatient treatment reports do not, as pertinent to the rating criteria for consideration, reveal findings that differ in any significant manner from those demonstrated at the July 2006 VA examination. 
 
Applying the pertinent criteria to the facts set forth above, as ratings for arthritis of are based on limitation of motion under DC 5003, a rating in excess of 10 percent for the service connected arthritis of the left knee would require a reduced range of flexion to 30 degrees or reduced extension to 15 degrees so as to warrant the next higher, 20 percent rating under, respectively, DC 5260 or DC 5261.  The range of motion of findings from the July 2006 VA examination simply do not demonstrate the manifestations required for a rating in excess of 10 percent, or a separate rating, on the basis of limitation of flexion or extension, nor does any other clinical evidence of record.  As such, a schedular rating in excess of 10 percent for arthritis of the left knee cannot be assigned under 38 C.F.R. § 4.71a, DCs 5003, 5260, 5261. 

The Board further finds that a staged schedular rating for arthritis of the left knee is not warranted as the symptomatology associated with this disability has remained stable throughout the appeal.

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examination addressing the service connected arthritis of the left knee document consideration of these principles, to include repetitive motion.  There is no indication that increased compensation would be warranted for the service connected arthritis of the left knee under these principles.  

In making its determinations with respect to the claim for arthritis of the left knee, the Board has considered carefully the Veteran's contentions with respect to the nature of this disability, and notes that her lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected arthritis of the left knee  As such, while the Board accepts the Veteran's testimony with regard to the matters she is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected arthritis of the left knee with the established criteria found in the rating schedule.  The Board finds that this disability is fully addressed by the rating criteria under which such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.  Moreover, the service-connected arthritis of the left knee requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected arthritis of the left knee.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for arthritis of the left knee is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed in the adjudication above, the Veteran is in receipt of service connection for post traumatic stress disorder.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claim for arthritis of the left knee loss is the only increased rating claim to warrant an adjudication on the merits at this time, this is the only disability that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447   (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The functional impacts of the Veteran's service connected arthritis of the left knee were discussed at the VA examination described above, and while this disability does result in some impairment of physical activity as reflected by this examination, there is no indication from this discussion, or any other evidence of record, that the service-connected arthritis of the left knee has rendered her unemployable.  Therefore, the issue of entitlement to a TDIU is not raised in this appeal.  

In sum, the preponderance of the evidence is against the assignment an initial rating in excess of 10 percent for arthritis of the left knee.  Therefore, the benefit of the doubt doctrine is not applicable, and this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.      


ORDER

Service connection for a low back disability, to include as secondary to service-connected left knee disability, is denied.  

Service connection for a right leg disability, to include as secondary to service-connected left knee disability, is denied. 
 
Service connection for left hip disability, to include as secondary to service-connected left knee disability, is denied. 
 
Service connection for headaches, to include as secondary to service-connected left knee disability, is denied. 
 
A rating in excess of 30 percent for a left knee disability rated under DC 5257 on the basis of recurrent subluxation or lateral instability is denied. 
 
An initial rating in excess of 10 percent for left knee arthritis is denied. 

REMAND

As the July 2015 supplemental statement of the case (SSOC) does not reflect adjudication of the claim for service connection for a right shoulder disability, the 
case is REMANDED for the following action:

Adjudicate the claim for service connection for a right shoulder disability in light of all pertinent evidence and legal authority.  If her claim is denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the  matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


